[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]STIPULATION FOR JUDGMENT
The Plaintiff in the above entitled action, the Town of Granby, and the Defendant, Commissioner of Transportation of the State of Connecticut, hereby stipulate and agree that judgment may enter as follows:
1. Plaintiff was the owner of a parcel of land situated in the Town of Granby, County of Hartford and State of Connecticut on the southwesterly side of West Granby Road and North Granby CT Page 5495-KKKK Road Routes 20 and 189.
2. On April 8, 1996 the Defendant acquired by Notice of Condemnation and Assessment of Damages (attached hereto as Exhibit A) the aforementioned property more particularly described in Exhibit A.
3. The Defendant assessed damages in the amount of Thirteen Thousand Five Hundred ($13,500) Dollars and deposited such amount with the Clerk of the Court.
4. The Plaintiff has appealed from the assessment of damages in the above entitled action.
5. The Plaintiff and Defendant agree in settlement of this action that the damages may be reassessed to the amount of Seventeen Thousand Five Hundred ($17,500) Dollars less the Thirteen Thousand Five Hundred ($13,500) Dollars deposited with the clerk of the court leaving a balance due the Plaintiff of Four Thousand ($4,000) Dollars.
6. That in settlement of the action the Plaintiff is not entitled to any further amount for interest, costs or appraisal fees.
PLAINTIFF TOWN OF GRANBY
By: Donald R. Holtman, Esq. ITS ATTORNEY Katz  Seligman, 130 Washington Street Hartford, CT 06106
DEFENDANT COMMISSIONER OF TRANSPORTATION
RICHARD BLUMENTHAL ATTORNEY GENERAL
By: Kenneth N. Tedford Assistant Attorney General Juris No. 85350 CT Page 5495-LLLL HIS ATTORNEY 55 Elm Street Hartford, Connecticut 06106 Tel: 566-2257
JUDGMENT IN ACCORDANCE WITH STIPULATION